Acknowledgement
This Notice of Allowance is in response to amendments filed 6/9/2021.
Reasons for Allowance
Claims 1, 3, 5, 11, 12, 16, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, O’Neal et al. (US 2009/0140872 A1), taken alone or in combination, does not teach the claimed management server and methods of managing a sensor in a first vehicle, the method comprising: 
monitoring, by the first vehicle, state information of a first sensor of the first vehicle; 
reporting, by the first vehicle, failure information of the first sensor and information of a second vehicle to a management server when the first sensor is abnormal, wherein the second vehicle is adjacent to the first vehicle; 
determining, by the management server, whether or not a second sensor located in a-the second vehicle substitutes for the first sensor; 
requesting, by the management server, sensing data of the second sensor to the second vehicle when the management server determines that the second sensor substitutes for the first sensor; and 
transmitting, by the second vehicle, the sensing data of the second sensor to the management server.
Specifically, O’Neal et al. discloses a similar system that monitors, by a first vehicle (i.e. first machine 110a), state information of a first sensor (i.e. first monitoring device 121a) of the first vehicle (see ¶0047; Figure 3A, step 301), reports, by the first O’Neal et al. discloses reporting information of a second vehicle to the management server, O’Neal et al. does not do so by the first vehicle, nor does O’Neal et al. report this information in combination with the failure information when the first sensor is abnormal, as claimed. Further, O’Neal et al. does not disclose that the determination of whether or not the second sensor substitutes for the first sensor is performed by the management server, such that the management server requests sensing data of the second sensor from the second vehicle in response to this determination, so as to cause the second vehicle to transmit the sensing data of the second sensor to the management server, as claimed.
Upon further search and consideration, no reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661